PER CURIAM.
This cause is affirmed with the exception of the award of $809.99 described as “job connected expenses.”
The contract between the parties provided for payment by one of two methods:
(1) Cost, plus 125%, plus job connected expenses or, if less
(2) $15,000.00 total.
The trial court in this case found the second method to be applicable and with this we have no quarrel. However, the lower court also included $809.99 of job related expenses. This was error.
The cause is remanded with direction to the trial court to modify the final judgment by eliminating the award of $809.99 for job connected expenses and as so modified the final judgment is affirmed.
AFFIRMED AS MODIFIED.
DOWNEY, C. J., and DAUKSCH and LETTS, JJ., concur.